I concur in the judgment and in that part of the foregoing opinion which holds that the limitation on the absolute gift of shares of stock is void as an unlawful restraint on alienation and that by reason thereof Mr. Johnston does not have such interest under the will of decedent as to make him a necessary party defendant in this action. It being thus established and held by this court that such limitation was void, I do not deem it necessary, contrary to such holding, to also assume the limitation to be valid and, based on such assumption, proceed to determine whether by reason of the consent and approval of Mr. Johnston required for a sale of stock he thus acquired such an interest under decedent's will to make him a necessary party to this action. For these reasons I do not concur in that part of the majority opinion which is based on such assumption. *Page 161